IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30302
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MATTHEW CARROLL,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 97-CR-60030-2
                       --------------------
                           July 31, 2001

Before JOLLY, DAVIS, and SMITH, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Matthew Carroll has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Carroll has filed a response to

counsel’s motion.   Our independent review of the brief, Carroll’s

response, and the record discloses no nonfrivolous issue for

appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5th Cir. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.